           Exhibit A




OFFICER’S CERTIFICATE OF

             

                                   CORD BLOOD AMERICA, INC.







The undersigned, being an officer of Cord Blood America, Inc., a Florida
corporation, ( ACBAI@),  is executing this Certificate to Shaub & Williams LLP
for their reliance in connection with their issuance of an opinion letter of
February 28, 2007  (the “Opinion Letter”) to CorCell, Inc. , a Delaware
corporation (the “Seller”) at the closing of the Existing Samples Purchase
Agreement of October 12, 2006, as amended by the Amendment and Modification to
the Existing Samples Purchase Agreement, dated February 28, 2007 (collectively,
the “Agreement”) between CBAI and the Seller. Unless otherwise defined herein or
unless the context otherwise requires, all capitalized terms used herein shall
have the meanings ascribed to them in the Opinion Letter, a copy of which has
been furnished to the undersigned.




The undersigned hereby certifies to Shaub & Williams LLP that:    




1.

CBAI has the requisite power and authority to use its properties and assets and
to carry on its business as currently conducted and is not in default of any of
the provisions of its Articles of Incorporation, by-laws or qualification to do
business as a foreign corporation in California.




2.         CBAI has the requisite corporate power and authority to enter into
and to perform its obligations under the Agreement and related Exhibits or
schedules. The execution and delivery of the Agreement and all closing documents
to the Agreement have been duly authorized by all necessary action on the part
of CBAI and no further action is required by its board of directors or
stockholders in connection therewith. The Agreement constitutes a valid and
binding obligation on CBAI and is enforceable against it in accordance with its
terms.




3.        The Agreement and the terms and conditions of the transactions
contemplated therein have not been amended, modified or supplemented, directly
or indirectly by any other agreement or understanding of the parties or the
waiver of any of the material provisions thereof.




4.       The execution, delivery and performance of the Agreement by CBAI will
not a) breach or result in a default under any other agreement, indenture or
instrument to which CBAI is a party or to which it is bound or b) result in a
violation of any order or decree by which CBAI is bound, except where such
breach, default or violation would not have a Material Adverse Effect (as
defined in the Agreement) on CBAI.




5.      The representations and warranties made by CBAI in the Agreement and the
disclosures made in the related Exhibits or schedules are true and correct in
all material respects.




6. As of [February 16, 2007], the authorized capital stock of CBAI consists of
[300,000,000] shares of common stock, par value $0.0001 per share, of which
54,705,691 shares are issued and outstanding and 5,000,000 shares of preferred
stock, par value $0.0001 per share, of which no shares are issued and
outstanding. All of the issued and outstanding shares of the capital stock of
CBAI have been duly authorized, validly issued, and are nonassessable. Except as
disclosed in Exhibit B hereto, the representations made in Section 6 d) of the
Agreement remain unchanged and accurate in all material respects.  

7. All common stock of CBAI is duly authorized and upon issuance in accordance
with the terms of the Agreement shall be validly issued, fully paid and
nonassessable, and shall be free from all taxes, liens and charges with respect
to the issue thereof.  











ASSOCIATED WITH LAW OFFICES OF JOHN E. WAGNER

INTELLECTUAL PROPERTY LAWYERS - GLENDALE, CALIFORNIA




--------------------------------------------------------------------------------




8.    Except as a result of the purchase and sale of the securities as described
in Exhibit B, no option, warrant, call, subscription right, conversion right or
other contract or commitment of any kind exists which obligates CBAI to issue or
sell any share of capital stock of CBAI.  Except as set forth on Exhibit B, CBAI
does not have any obligation (contingent or otherwise) to purchase, redeem or
otherwise acquire any of its equity securities or any interests therein or to
pay any dividend or make any distribution in respect thereof.

IN WITNESS WHEREOF, I have executed and delivered this Certificate as of this
28th day of February , 2007.







_________________________

CORD BLOOD AMERICA, INC:

                                                                 

Matthew Schissler, CEO











ASSOCIATED WITH LAW OFFICES OF JOHN E. WAGNER

INTELLECTUAL PROPERTY LAWYERS - GLENDALE, CALIFORNIA


